Robinson, J.
(concurring). This case must be of public- concern and of no small importance; from the start special and high-priced counsel have been employed at the expense of the state, and in the newspapers it has been the leading subject of discussion. The case presents a quarrel between the governor and his political family, and it involves an attack on the Farmers’ Nonpartisan League and their managers because of their dealings with the bank.
The state banking board consists of the governor, the attorney general, and the secretary of state, with the state examiner as secretary. Some three weeks ago, on the ground that the bank was insolvent, the attorney general and the secretary of state made an order that Halldorson take possession of the bank as temporary receiver. ' It was done against the protest of the governor, and with an affected and hostile purpose of putting the bank out of business. Then, on October 1, 1919, on due application, this court made an order that defendants show cause why they should not be enjoined from closing or interfering with the bank, and that, pending the hearing, defendants relinquish to the state examiner possession and control of the bank. Now, on the arguments and proofs submitted, it devolves on the court to determine the matter.
This, the proof does fairly show.
1. The proceeding against the bank was commenced and conducted in a hostile axxd unfriendly spirit, with needless force, high-priced attorneys and accountants, regax’dless of expense, and that defendants proceeded to take possession of the bank and to give out reports highly detrimental to it and its stockholders and depositors. The bank was not insolvent, and it is entirely clear that were it not for the timely action of this court it would have been “bled white” and put out of business, to the great loss and damage of the state and public welfare. In six days after the examiner took possession, his report to the court show's that the bank is not insolvent; that it has in cash $350,000, and that, on paper which defendants rated as not bankable, the examiner has col*491leeted $169,000. Now, on this October 23d, the day set for the final submission of proof, the report of the examiner shows the bank is solvent and that it is well prepared to do business. It has on hand in the vault $200,000, and with approved bardes, $129,000, and Liberty bond? -over $43,000, and that a large amount due from other banks is available so that the bank is in good liquid condition.
But it is insisted that this court has not jurisdiction, and that it should now follow the example of him who took water and washed his hands, saying: I am innocent of the blood of this just man, see ye to it. Then in the language of Scripture, it might be well said: Therefore is judgment far from us, neither doth justice overtake us; we wait for light but behold obscurity; for brightness, but we walk in darkness. We grope for the walls like the blind, and we grope as if wo had no eyes; we stumble at noonday in the night. And judgment is turned away backwards and justice standeth afar off, for truth is fallen in the street and equity cannot enter. But such is not the condition; the supreme court is supreme. It has justice over all other courts, state banking boards, and all other such administrative boards, ■ and it may say to each of them: Thus far shalt thou go, and no further. Manifestly it is within the power and duty of the supreme court to use and adopt such measures as may be necessary to enforce and protect all the constitutional guaranties of life, liberty, and property. It is not competent for the lawmakers to give arbitrary power to any board or body of men. Every power is given on condition that it must be used justly, fairly, and honestly, and not in an arbitrary manner. If two members of the banking board have power to override the governor and the state and the public examiner and to appoint a receiver, the' act must be justified by the statute and by some special emergency. The governor is chairman of the board, and the public examiner is secretary. His- special duty is to know when a bank is insolvent. Even the full board cannot appoint a receiver of a bank unless it is actually insolvent. Comp. Laws, § 5146. The board has no discretion whatever only in cases of actual insolvency. Thus, by statute, the live-stock board is given power to kill animals affected with contagious and infectious diseases. § 2686. Blit, as the court has held, the board has no power to kill animals that are not actually infected with the disease. The ani*492mal must be actually insolvent. Neer v. State Live Stock Sanitary Bd. 40 N. D. 340, 168 N. W. 601, 18 N. C. C. A. 1.
Filed October 31, 1919.
Now as it appears that the bank is not insolvent, and, on the contrary, its solvency is fully assured, and the defendants have no right to insist that they be permitted to wreck it. Indeed they have no legal interest in the matter; they have no rights to protect. They represent neither the bank nor its creditors, depositors, or stockholders; neither the state nor the public welfare. Hence, the judgment of this court is, and must be, to the effect that the bank be restored to the full right to do and transact its ordinary business without let or hindrance, and that all proceedings against it be dismissed, with costs.